DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15, 17, 19-23 of conflicting Patent No. 10,791,367 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 12-15 of the conflicting Patent No. 10,791,367 B1. That is, claim 1 of the pending application is anticipated by claim 12-15 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Claims 1, 5, 7-9, 11, 15, 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of conflicting Patent No. 11,375,273 in view of U.S. Pub. No. 20110225608 A1 to Lopatecki and in view of US Pub. No. 20100161424 A1 to Sylvain.
Table 1 illustrates the conflicting claim pairs: 
Conflicting Patent No. 10,791,367 B1
12
12-15
17
21
12-15
22
19
20
22
19
Conflicting Patent No. 11,375,273 B2
1



2

3
4
5

Pending Application 17/750952
1
2
3
4
5
6
7
8
9
10


Conflicting Patent No. 10,791,367 B1
23









12 and 23
Conflicting Patent No. 11,375,273 B2
6



7

8
9
10

11
Pending Application 17/750952
11
12
13
14
15
16
17
18
19
20
21


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 12-15 of the conflicting Patent No. 10,791,367 B1. Claim 11 and 21 of pending application and claim 12-15 and claims 12-13 in the conflicting Patent No. 10,791,367 B1, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,791,367 B1
Claim 12-15 of Conflicting Application
Serial Number (17/750952)
Claim 1 of Pending Application
12. A system, comprising: 
1. A system, comprising: 
a processor configured to: obtain playback information associated with playback of a segment of a video advertisement;.
a processor configured to: receive playback information associated with playback, on a client device, of a segment of a video content item requested by a user; 


assign the playback information associated with playback of the segment of the video advertisement with a combination of a client application instance identifier and a video session identifier; 
receive playback information associated with playback, on the client device, of a segment of a video advertisement; receive an identifier of the video advertisement;
obtain metadata information associated with the segment of the video advertisement, wherein the metadata information is obtained based at least in part on an identifier associated with the segment of the video advertisement, and wherein the metadata information is obtained from a source different from a source from which the playback information is obtained;
receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; 
correlate the obtained playback information associated with playback of the segment of the video advertisement with the obtained metadata information at least in part by assigning, to the obtained metadata information, the same combination of the client application instance identifier and the video session identifier assigned to the playback information associated with playback of the segment of the video advertisement; and
map the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video advertisement together; 
provide output based at least in part on the correlating; and
and provide output based at least in part on the mapping together of the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video advertisement together; and
a memory coupled to the processor and configured to provide the processor with instructions
a memory coupled to the processor and configured to provide the processor with instructions.

13. The system of claim 12, wherein the information associated with playback of the segment of the video advertisement is obtained from a content player and the metadata information is obtained from a remote server.

14. The system of claim 13, wherein the metadata information associated with the segment of the video advertisement is obtained at least in part by querying the remote server.

15. The system of claim 14, wherein the processor is further configured to query the remote server using the identifier associated with the segment of the video advertisement.




	
Conflicting Patent No. 11,375,273 B2
Claim 12-15 of Conflicting Application
Serial Number (17/750952)
Claim 1 of Pending Application
1. A system, comprising:
1. A system, comprising: 
a processor configured to: obtain playback information associated with playback, on a client device, of a segment of a video content item requested by a user; 
a processor configured to: receive playback information associated with playback, on a client device, of a segment of a video content item requested by a user; 


obtain playback information associated with playback, on the client device, of a segment of a video advertisement; 
receive playback information associated with playback, on the client device, of a segment of a video advertisement; receive an identifier of the video advertisement;

receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; 
determine, based at least in part on timestamps associated with the segment of the video content item requested by the user and the segment of the video advertisement, that playback of the video advertisement is correlated with playback of the video content item requested by the user; and 
map the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video advertisement together; 
based at least in part on the determination that playback of the video advertisement is correlated with playback of the video content item requested by the user, use measures associated with the video advertisement and the playback of the video content item to determine an impact of the video advertisement on viewing of the video content item during one or more video sessions at least in part by determining a difference in bitrate between the video advertisement and the video content item; and
and provide output based at least in part on the mapping together of the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video advertisement together; and
a memory coupled to the processor and configured to provide the processor with instructions.
a memory coupled to the processor and configured to provide the processor with instructions.



As Table 2 clearly illustrates above, the only limitation not taught by claim 1 of the conflicting patent No. 11,375,273 B2 is:
receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; 
map the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video advertisement together; 
and provide output based at least in part on the mapping together of the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video advertisement together.
However, Lopatecki discloses receive metadata information pertaining to the video (Lopatecki Fig. 1-5, ¶0035, 0038, receiving metadata regarding the video);
map the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video together (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042, mapping/storing the viewing information of the video and video advertisement and the metadata of the video together in a database); and 
provide output based at least in part on the mapping together of the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video together (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042, analyzer processes the information stored in the database including the viewing information of the video and video advertisement and the metadata of the video to generate viewership-related analytics data, attention span report and viewership demographics)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify 11,375,273 B2 by receive metadata information pertaining to the video; map the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video together; and provide output based at least in part on the mapping together of the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video together as disclosed by Lopatecki. The suggestion/motivation would have been in order generate viewership-related analytics data, attention span report and/or viewership demographics thereby providing video to potential viewers enhancing the user’s experience.
11,375,273 B2 and Lopatecki do not expressly disclose receive an identifier of the video advertisement; receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; and the metadata information pertaining to the video advertisement.
Sylvain discloses receive an identifier of the video advertisement (Sylvain Fig. 1, 2, ¶0034, 0045, receiving ad ID of the video advertisement); 
receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement (Sylvain Fig. 1, 2, ¶0034, 0045, the targeted advertising server 12 may access the ad source 26 using the ad IDs to obtain the metadata for the advertisements); and 
the metadata information pertaining to the video advertisement (Sylvain Fig. 1, 2, ¶0030, 0034, 0045, based on the metadata, the targeted advertising server 12 may identify the ad classes to which the advertisement relates).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify 11,375,273 B2 and Lopatecki by receive an identifier of the video advertisement; receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; and the metadata information pertaining to the video advertisement as disclosed by Sylvain. The suggestion/motivation would have been in order to use the ad ID to determine advertisement metadata thereby accurately determining the different information of the advertisement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 1, 11 and 21 recites “receive playback information…, receive playback information…, receiving an identifier…, receive metadata…, map the playback…, provide output…,”.
The limitation of “receive playback information…, receive playback information…, receiving an identifier…, receive metadata…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and a memory,” nothing in the claim element precludes the step from practically being performed in the mind (human observation and/or gathering data). For example, but for the “a processor and a memory” language, “receive playback information…, receive playback information…, receiving an identifier…, receive metadata…” in the context of this claim encompasses the user manually making observations of playback information on a client device and receiving metadata regarding the video advertisement using an received identifier of the advertisement. Similarly, the limitation of “map the playback…, provide output…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or on paper but for the recitation of generic computer components. For example, but for the “a processor and a memory” language, “map the playback…, provide output…” in the context of this claim encompasses the user can map various video/advertisement metrics/analytics and providing an output for display such as on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a memory – using a processor to perform both the obtaining, correlating, and providing steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) and the memory to provide the processor with instructions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Dependent claim(s) 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea where the additional limitations are no more than field of use or merely involve insignificant extra solution activity

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-11 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20110225608 A1 to Lopatecki in view of US Pub. No. 20100161424 A1 to Sylvain.
As to claims 1, 11 and 21, Lopatecki discloses a system, comprising: 
a processor configured to (Lopatecki ¶0093, processor): 
receive playback information associated with playback, on a client device, of a segment of a video content item requested by a user (Lopatecki Fig. 1-5, ¶0035, 0044, 0051-0058, receiving viewing information related to the playback of the video on a user device requested by the user); 
receive playback information associated with playback, on the client device, of a segment of a video advertisement (Lopatecki Fig. 1-5, ¶0008, 0035, 0044-0045, 0061, receiving viewing information related to the playback of the video advertisement); 
receive metadata information pertaining to the video (Lopatecki Fig. 1-5, ¶0035, 0038, receiving metadata regarding the video)
map the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video together (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042, mapping/storing the viewing information of the video and video advertisement and the metadata of the video together in a database); and 
provide output based at least in part on the mapping together of the playback information associated with playback of the segment of the video content item, the playback information associated with playback of the segment of the video advertisement, and the metadata information pertaining to the video together (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042, analyzer processes the information stored in the database including the viewing information of the video and video advertisement and the metadata of the video to generate viewership-related analytics data, attention span report and viewership demographics); and 
a memory coupled to the processor and configured to provide the processor with instructions (Lopatecki Fig. 1-5, ¶0093).
Lopatecki does not expressly disclose receive an identifier of the video advertisement; 
receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; and 
the metadata information pertaining to the video advertisement.
Sylvain discloses receive an identifier of the video advertisement (Sylvain Fig. 1, 2, ¶0034, 0045, receiving ad ID of the video advertisement); 
receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement (Sylvain Fig. 1, 2, ¶0034, 0045, the targeted advertising server 12 may access the ad source 26 using the ad IDs to obtain the metadata for the advertisements); and 
the metadata information pertaining to the video advertisement (Sylvain Fig. 1, 2, ¶0030, 0034, 0045, based on the metadata, the targeted advertising server 12 may identify the ad classes to which the advertisement relates).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lopatecki by receive an identifier of the video advertisement; receive metadata information pertaining to the video advertisement at least in part by querying a remote entity using the identifier of the video advertisement; and the metadata information pertaining to the video advertisement as disclosed by Sylvain. The suggestion/motivation would have been in order to use the ad ID to determine advertisement metadata thereby accurately determining the different information of the advertisement.
As to claims 5 and 15, Lopatecki discloses wherein the playback information associated with playback of the segment of the video content item and the playback information associated with playback of the segment of the video advertisement are mapped together based at least in part on at least one of a client application identifier or a video session identifier (Lopatecki Fig. 1-5, ¶0038, IP address, operating system and browser type of the client).
As to claims 6 and 16, Lopatecki wherein the playback information associated with playback of the segment of the video content item and the playback information associated with playback of the segment of the video advertisement are mapped together based at least in part on timestamps associated with the segment of the video content item requested by the user and the segment of the video advertisement (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042timestamps). 
As to claims 7 and 17, Lopatecki discloses wherein the playback information associated with playback of the segment of the video advertisement comprises performance information comprising at least one of bitrate information, buffering information, rendering information, failure event information, or connection information associated with playback of the segment of the video advertisement (Lopatecki Fig. 1-5, ¶0045-0070, adjusting bit rate).
As to claims 8 and 18, Lopatecki discloses wherein the playback information associated with playback of the segment of the video advertisement includes engagement information comprising at least one of a length of time that the segment of the video advertisement has been playing, a length of time that a client has been connected to a content distribution network, an amount of data associated with a download of the segment of the video advertisement, a display mode of a video screen, a viewer interaction with at least one player control, and a viewer interaction with the video advertisement (Lopatecki Fig. 1-5, ¶0045-0070, viewing full screen, viewing duration and % completion).
As to claims 9 and 19, Lopatecki discloses wherein the processor is further configured to determine one or more metrics based at least in part on the mapping of the playback information associated with playback of the segment of the video content item with the playback information associated with playback of the segment of the video advertisement (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042, analyzer processes the information stored in the database including the viewing information of the video and video advertisement and the metadata of the video to generate viewership-related analytics data, attention span report and viewership demographics).
As to claims 10 and 20, Lopatecki discloses wherein the one or more metrics are associated with at least one of advertisement consumption per content item, resolution mismatch between the segment of the video content item and the segment of the video advertisement, a difference in buffering ratio between the segment of the video content item and the segment of the video advertisement, a video failure for the segment of the video content item correlated with the segment of the video advertisement, and video start up time for the segment of the video advertisement correlated with the segment of the video content item (Lopatecki Fig. 1-5, ¶0035, 0038-0040, 0042, analyzer processes the information stored in the database including the viewing information of the video and video advertisement and the metadata of the video to generate viewership-related analytics data, attention span report and viewership demographics, and enduring pre-roll and/or midroll advertisements).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20110225608 A1 to Lopatecki in view of US Pub. No. 20100161424 A1 to Sylvain and in further view of U.S. Pub. No. 20100161417 A1 to Mitsui and in further view of US Pub. No. 20170323326 A1 to Kim (see provisional 62/331280 filed 5/3/2016).
As to claims 2 and 12, Lopatecki and Sylvain do not expressly disclose wherein the identifier of the video advertisement is received at least in part by performing a query using a session identifier, the session identifier comprising an identifier of a video session during which the segment of the video advertisement was played.
Mitsui discloses wherein the identifier of the video advertisement is received at least in part by performing a query using a session identifier (Mitsui ¶0234, server device obtains the advertiser ID from the above-mentioned session ID).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lopatecki and Sylvain by wherein the identifier of the video advertisement is received at least in part by performing a query using a session identifier as disclosed by Mitsui. The suggestion/motivation would have been in order to determine the ad ID using the session ID that allows accurate identification of the particular advertisement.
Lopatecki, Sylvain and Mitsui do not expressly disclose the session identifier comprising an identifier of a video session during which the segment of the video advertisement was played.
Kim discloses the session identifier comprising an identifier of a video session during which the segment of the video advertisement was played (Kim ¶0049, 0050, provisional ¶0043-0044).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lopatecki, Sylvain and Mitsui by the session identifier comprising an identifier of a video session during which the segment of the video advertisement was played as disclosed by Kim. The suggestion/motivation would have been in order to determine the performance of ads presented by accurately identifying what advertisement was provided in a particular session.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20110225608 A1 to Lopatecki in view of US Pub. No. 20100161424 A1 to Sylvain and in further view of U.S. Pub. No. 20190045235 A1 to Giladi.
As to claims 3 and 13, Lopatecki and Sylvain do not expressly disclose wherein the identifier of the video advertisement is obtained from a cue point.
Giladi discloses wherein the identifier of the video advertisement is obtained from a cue point (Giladi ¶0095).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lopatecki and Sylvain by wherein the identifier of the video advertisement is obtained from a cue point as disclosed by Giladi. The suggestion/motivation would have been in order to indicate in a cue message for specifying a particular advertisement identifier that allows accurate identification of the advertisement.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20110225608 A1 to Lopatecki in view of US Pub. No. 20100161424 A1 to Sylvain and in further view of U.S. Pub. No. 20140040020 A1 to Shanmugam.
As to claims 4 and 14, Lopatecki and Sylvain do not expressly disclose wherein the metadata information pertaining to the video advertisement comprises at least one of an upstream advertisement server, a campaign, or a policy associated with the video advertisement.
Shanmugam discloses wherein the metadata information pertaining to the video advertisement comprises at least one of an upstream advertisement server, a campaign, or a policy associated with the video advertisement (Shanmugam ¶0036, ad metadata with campaign parameters).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lopatecki and Sylvain by wherein the metadata information pertaining to the video advertisement comprises at least one of an upstream advertisement server, a campaign, or a policy associated with the video advertisement as disclosed by Shanmugam. The suggestion/motivation would have been in order to provide advertisement metadata related to campaign parameters thereby increasing the effectiveness of the advertisement to the users.

Conclusion
Claims 1-21 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426